DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues – “Prong One” and “Prong Two” by at least two elements the claims are not a “mental process” and there is a technological integration.
Integration into a one of the four statutory categories does not preclude the abstract idea from being a “mental process”. The integration level is effectively equivalent to “apply it”. There is no integration into a technological solution recited in the claims. Removing process steps from a schedule based on abnormal values would amount to skipping steps based on them not being applicable. Thus, applicant’s arguments as to the technological improvement are not addressed by the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract implemented as a “mental process”  without significantly more. 
Claims  20,  31 and 39 under broadest reasonable interpretation the performance of the limitations in the mind but for the recitation of generic computer components, i.e.  “logic” or " a memory storing a computer program; and a processor configured to execute the computer program” or “a computer readable storage medium storing computer programs”. Namely,  the steps of “state verification” for “dimensions” including “verifying” whether the “logic” of “dimensions” is “abnormal” and “verifying” whether “data” of “dimensions” is “abnormal”. Based on “state verification” and “abnormal” status “removing dimensions”.   Nothing in the claim elements precludes the operations from practically being performed in the mind, e.g. the "state verification" entails checking whether the “result” is of logic is abnormal and “data values” of the respective “dimension” are abnormal. Based on the “state verification” having an abnormal value the respective dimension is removed. These operations are acts that can be practically performed in the human mind, as such fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
The designation of the invention as a “method” does not does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes)
For claim 21, the additional elements: "method” amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These limitations also amount to generally linking the use of the judicial exception to a particular technological environment of a computer. The additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
The mere nominal recitation of a generic "memory” and "processor" and “logic” does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes) 
For claim 31, the additional elements: "memory" and "processor" are recited at high level of generality providing means to apply the judicial exception of system to “facilitate performance of operations”, amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. The additional limitations of “scheduling scheme configurations” and “dimensions” are recited with a high level of generality. These words amount to adding  “apply it” to creating a “schedule”  These limitations also amount to generally linking the use of the judicial exception to a particular technological environment of a computer. The additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
These operations are acts that can be practically performed in the human mind, as such fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The mere nominal recitation of a generic "computer readable medium"  does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Thus, the claim recites an abstract idea. (Step 2A-Prong 1: Yes)
For claim 39, the additional elements: "computer readable medium” recited at high level of generality providing means to apply the judicial exception of system to “facilitate performance of operations”, amount to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer. These limitations also amount to generally linking the use of the judicial exception to a particular technological environment of a computer. The additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 

In this case, the claims as whole accomplishes checking “state” of a “dimension” and “data” in the “dimension”. In accordance with the specification the technological improvement is refining network access scheduling by removing dimension modes of a workflow with abnormal status as disclosed in applicant’s specification, see page 10. Hence, claims 21-30, 32-38 does not  provide evidence of an integration into a practical application as it fails to show at least an improvement(s) to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a) or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e). (Step 2A-Prong 2: No) Dependent claims 21-30 and 32-38 recited further dimensions and modes and ordering steps in dimensions. Claims 21-30 and 32-38 do provide evidence of disclosure of technological improvement. (Step 2A-Prong 2: No for dependents).

When claims 20 and 31 and 39 are considered as a whole, claims 20 and 31 and 39 does not recite additional limitations the amount to more than the judicial exception. The implementation as “checking” state to determine “abnormality” and then removing the respective “dimension” does not integrate the invention into a technological field. As claimed the “dimensions” are preprocessed and lack integration into a technical solution. Using the “state” values to determine whether to remove the “dimension” from assessment does not amount to significantly more than the abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception or insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: No). The claims are not eligible.
Dependent claims 21-30 and 32-39, recite different mode types including different dimensions per the mode. Checking of the “logic” or “state” each respective dimension is used to determine whether to remove a dimension and applying another mode. The arrangement and organization of the variations of the “schedules” represented by the modes is not a meaningful way of using additional limitations to link the claims to a particular technological improvement.   Even when considered in combination, these additional elements represent mere instructions to apply an exception or insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: No for dependents ). The claims are not eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable Bobak et al., US 20090172670 A1 (hereafter referred to as Bobak) in view of Bobak et al., US 20090171732 A1 (hereafter referred to as Bobak_2).
Regarding claim 31, Bobak taught a scheduling scheme configuration apparatus (p. 1, “This invention relates, in general, to managing customer environments to provide support for business resiliency, and in particular, to dynamically generating workflows to be used in the managing.”) comprising:
a memory storing a computer program; and a processor configured to execute the computer program (p. 96, “Processing environment 100 includes, for instance, a central processing unit (CPU) 102 coupled to memory 104 and executing an operating system 106.  “And p. 99, “Another example of a processing environment to incorporate and use aspects of a BR System, including one or more aspects of the present invention, is described with reference to FIG. 2.”) to: 
perform state verification on a plurality of operation dimensions (p. 229, “Each operation takes time to execute and this amount of time is learned based on execution of the workflows, based on historical data in the observation log or from customer specification of execution time for operations. The workflows formalize, in a machine readable, machine editable form, the operations to be performed.”) involved in generating a scheduling scheme (p. 257, “Failures occurring during sequences of operations executed within a BPEL compliant process workflow are intended to be handled through use of BPEL declared compensation actions, associated with the workflow activities that took a failure. The BR System creates associated "undo" workflows that are then submitted to compensate, and reset the environment to a stable state, based on where in the workflow the failure occurred.”), 
including: verifying whether an operation logic of each of the plurality of operation dimensions is abnormal (p. 256, “Failures occurring during sequences of operations executed within a BPEL compliant process workflow are intended to be handled through use of BPEL declared compensation actions, associated with the workflow activities that took a failure.”); and verifying whether basic data of each of the plurality of operation dimensions is abnormal (p. 386, “Specifically, in one example, one observation is created at the end of the workflow with data accumulated from completion of each activity. This information is used to gather timings for workflow execution for use in creating subsequent workflows at time of failure.”); and -6-Application No. 16 634,838 Attorney Docket No. 00242.0023.OOUSin response to one or more of the operation dimensions being abnormal, remove the one or more abnormal operation dimensions to generate a new workflow (p. 387, “In accordance with an aspect of the present invention, a capability is provided to dynamically and programmatically generate workflows (a.k.a., processes).” And p. 422, “In one implementation, the submitter may be monitoring for completion, and upon failure of a specific activity, initiate an undo or compensatory workflow to reverse the operations that were actually performed, and to return the environment to a known state.” Also p. 256, “Failures occurring during sequences of operations executed within a BPEL compliant process workflow are intended to be handled through use of BPEL declared compensation actions, associated with the workflow activities that took a failure.”). Bodak does not specifically teach a new scheduling scheme . However, in the same field of endeavor, Bodak_2 teaches a new scheduling scheme (p. 406, “In one implementation, changing the BR RTO goal policy is a megaflow or complex task that includes a plurality of individual tasks or actions.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bodak to substitute a new scheduling scheme from Bodak_2 for the plurality of workflow from Bodak to implement a cohesive   framework to associate the workflows and address the workflows as complex task for managing the information technology task and resources. 
Claim 20 recites a method with steps similar to the operations of apparatus of claim 31. Claim 20 is rejected on the same rationale. 
Claim 39 recites a computer readable medium storing a program similar to the steps of claim 31. Claim 39 is rejected on the same rationale as claim 31 above. 

Regarding dependent claims 21 and  32, Bobak-Bobak_2 taught the scheduling scheme configuration apparatus according to claim 31, wherein the processor is further configured to execute the computer program to configure a plurality of operation modes having different operation dimension configurations (Bobak, p. 207, “It is expected that customers will enable BR operation in "observation" mode for a period of time to gather information regarding key metrics and operation execution duration associated with resources in a RS.” And p. 228, “Workflows used by BR are dynamically generated based on, for instance, customer requirements for RTO goal, based on actual scope of failure, and based on any configuration settings customers have set for the BR system.”), the plurality of operation modes including a standard operation mode including all of available operation dimensions (Bobak, p. 418, “In STEP 907, the start time for workflow build is recorded so that the total time to build the workflow can be captured. Further, in STEP 908, each operation in the input list is processed.”  And p. 421, “At the conclusion of processing, the time for building the workflow is captured and returned in STEP 921.”) and one or more degraded operation modes each including some but not all of the available operation dimensions (p. 425, “Failures are clearly and programmatically identified according to which step in the workflow failed, and another compensatory workflow, the Undo workflow, can be generated to reverse the operations that were executed to the point of failure, in the context of the transaction for the workflow.” And p. 436, “For example, in the case of preparatory workflows, the completion status of an activity is saved, and if there is an unsuccessful activity for an operation, then that code is returned to the logic that monitors the submitted prepare workflow, and that logic determines whether an undo workflow is to be built from the undo operations list and submitted for execution.”).  
Regarding dependent claims 22 and  33, BobakBobak_2  taught the scheduling scheme configuration apparatus according to claim 32, wherein the processor is further configured to execute the computer program to: remove the one or more abnormal operation dimensions from the standard operation mode to obtain a new operation mode (Bobak, p. 407, “3. Undo workflows--To undo the operations that were executed as part of a failure of a previous workflow, in order to restore the system to a known, stable state.”); or select one of the one or more degraded operation modes that does not include the one or more abnormal operation dimensions for calculating the new scheduling scheme.  
Regarding dependent claims 23-24 and 34, Bobak-Bodabl_2  taught the scheduling scheme configuration apparatus according to claim 33, wherein: 
the one or more degraded operation modes include a plurality of degraded operation modes having different weight values (Bobak, p. 416, “That is, workflows have priorities associated therewith (e.g., provided by the system, not the customer or user) and higher priority workflows may prevent execution of other workflows.”); and -7-Application No. 16 634,838 
Attorney Docket No. 00242.0023.OOUS the processor is further configured to execute the computer program to: 
determine, from the plurality of degraded operation modes, one or more candidate degraded operation modes that do not include the one or more abnormal operation dimensions (Bobak, p. 454, “For instance, the steps may be performed in a differing order, or steps may be added, deleted, or modified. All of these variations are considered a part of the claimed invention.”); and 
select one of the one or more candidate degraded operation modes that has a highest weight value among the one or more candidate degraded operation modes for calculating the new scheduling scheme (Bobak, p. 422, “…[I]n the Post_Activity_Set of processing, again the workflow is tested to determine whether this is one that can be interrupted by a higher priority workflow, INQUIRY 1000, and if so, whether there is a higher priority workflow in progress, INQUIRY 1002. If there is a higher priority workflow in progress, then the intent to terminate is logged, STEP 1004, the workflow is aborted, STEP 1006, and processing exits. If there is either no higher priority workflow in progress, or if this workflow cannot be interrupted, then an activity is added (e.g., via BPEL interfaces or other interfaces) to the workflow to capture the end of the operation execution time, STEP 1008.”).  
Regarding dependent claims 25-26, 35, Bobak-Bobak_2 taught the scheduling scheme configuration apparatus according to claim 32, wherein: for each of the operation modes: 
the operation dimensions in the operation mode are sorted in a certain order (Bobak, p. 303, “Many different sequences of activities can be undertaken in creating a BR environment. The following represents one possible sequence; however, many other sequences are possible.”); 
an initial scheduling scheme is used as an input of the operation dimension at a first place in the certain order, an output of an immediately preceding operation dimension in the certain order is used as an input of a current operation dimension, and an output of the current operation dimension is used as an input of an immediately succeeding operation dimension in the certain order (Bodak, p. 378, “ 2. Workflow (includes workflow begin/end, and workflow activity begin/end).” Each stage of the workflow leads to the next stage of the workflow until the workflow is completed.); and
a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions (Bobak, p. 434, “In one implementation, the workflows are built using standard Business Process Execution Language (BPEL), and are consumed by any BPEL compliant runtime. In addition, any tool that allows viewing or editing of BPEL can be used to analyze the generated BPEL.”); and
the processor is further configured to execute the computer program to: 
verify a timeliness of the basic data of each of the operation dimensions (Bobak, p. 59, “28. Allow for possible non-responsive resources or underlying infrastructure that does not have known maximum delays in response time in determining recovery actions, while not going beyond the allotted recovery time.”); and -8-Application No. 16 634,838 Attorney Docket No. 00242.0023.OOUS 
determine, in response to the timeliness of the basic data of one of the operation dimension exceeding a corresponding failure threshold, the one of the operation dimension to be abnormal (Bobak, Transaction rates will lead to long response times. p. 255, “As another example, customers may choose to configure a definition of availability based on transaction rate metrics for a database, so that if the rate falls below some value, the RS is considered unavailable or degraded, and evaluation of `failure` impact will be triggered within the BR system.” The failure of transaction times is equivalent to response time that exceeds historical values. And p. 341, “If the customer defines times explicitly, the customer can direct BR to use those times for a given resource.”).  
Regarding dependent claims 27 and 36, Bobak_2 taught the scheduling scheme configuration apparatus according to claim 32, wherein: 
for each of the operation modes: 
the operation dimensions in the operation mode are sorted in a certain order (Bobak, p. 303, “Many different sequences of activities can be undertaken in creating a BR environment. The following represents one possible sequence; however, many other sequences are possible.”); 
an initial scheduling scheme is used as an input of the operation dimension at a first place in the certain order, an output of an immediately preceding operation dimension in the certain order is used as an input of a current operation dimension, and an output of the current operation dimension is used as an input of an immediately succeeding operation dimension in the certain order (Bodak, p. 378, “ 2. Workflow (includes workflow begin/end, and workflow activity begin/end).” Each stage of the workflow leads to the next stage of the workflow until the workflow is completed.); and 
a data format of an input scheduling scheme of one of the operation dimensions is consistent with a data format of an output scheduling scheme of the one of the operation dimensions (Bobak, p. 434, “In one implementation, the workflows are built using standard Business Process Execution Language (BPEL), and are consumed by any BPEL compliant runtime. In addition, any tool that allows viewing or editing of BPEL can be used to analyze the generated BPEL.”); and 
the processor is further configured to execute the computer program to verify whether the output scheduling scheme from each of the operation dimensions is abnormal by: 
comparing the output scheduling scheme of the operation dimension with an input scheduling scheme of the operation dimension (Bodak, “[0411] A set of ordered operations and resources, including dependent resources. [0412] Indication of which sets of operations can be parallelized, and expected duration of each operation. [0413] An indication of which actions are conditional execution, and the condition for execution.” In Bodak _2, the ordered list of operations, p. 490-491); and 
in response to a change of the output scheduling scheme relative to the input scheduling (Bodak_2, p. 490-491, “The ordered list of operations is traversed for the new prepare workflow. For each operation in the list OP_ORDER_WF_LIST_NEW, STEP 1002: [0491] Read without serialization the BRMD entry for that operation, STEP 1004. Check to see if the operation is in the current prepare workflow OP_ORDER_WF_LIST_CUR, INQUIRY 1006:”) scheme exceeding an abnormality threshold, determining that the operation dimension is abnormal (Bodak_2, p. 494, “If Yes, add the operation to the ordered list of operations for the delta workflow OP_ORDER_WF_LIST_DELTA, STEP 1012, and iterate.”).  
Regarding dependent claim 37, Bobak-Bobak_2 taught the scheduling scheme configuration apparatus according to claim 36, wherein the processor is further configured to execute the computer program to, after an abnormal operation dimension is determined (Bodak, p. 423,  “In another alternate implementation, an unsuccessful completion status can cause an action to be initiated from the workflow itself, rather than handled via the submitter.”), directly transparently transmit the input scheduling scheme of the abnormal operation dimension to an immediately succeeding operation dimension in the certain order, as the input scheduling scheme of the immediately succeeding operation dimension (Bodak, p. 426, “In other implementations, the undo workflow can be initiated from the original workflow, if desired.”).  
Regarding dependent claims 27 and 38, Bodak-Bobak_2 taught the scheduling scheme configuration apparatus according to claim 36, wherein the processor is further configured to execute the computer program to, when a currently used operation mode is one of the one or more degraded operation modes: 
perform state verification on each operation dimension in the standard operation mode (Bodak, p. 425, “In one implementation, an associated set of operations to be included in an undo workflow is generated for all workflows, at time of construction of the original workflow.”); and switch back to the standard operation mode in response to determining that each operation dimension in the standard operation mode is normal (Bodak, p. 425, “the Undo workflow, can be generated to reverse the operations that were executed to the point of failure, in the context of the transaction for the workflow. The purpose of the reversal is to get the system to a known state”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheshadri et al., US 20160050116 A1, teaches the network device configuration instance can be associated with a network device configuration scope, where the network device configuration scope (e.g., full configuration or partial configuration) indicates an intended configuration extent of a network device.
Rokui et al., US 20170163485 A1, teaches  complete configuration management capabilities including backup/restore of configuration, creation and display of Golden Configuration and Snapshots, audit and comparison of node configuration against golden configuration or Snapshots and full or partial deployment to simplify the workflow for the network operator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452